Citation Nr: 1635928	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  08-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for traumatic glaucoma of the left eye.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from September 1988 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned in March 2011.  A transcript is of record. 

The Board remanded this case in June 2011 and again in March 2014.  It now returns for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again due to noncompliance with the Board's March 2014 remand directives and to ensure that all appropriate development has been accomplished, so that the case will be afforded every due consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As required by the March 2014 remand, the Veteran was afforded a VA eye examination in May 2014.  The examiner was asked to interpret the September 19, 2011 and July 30, 2012 visual field studies in terms of the applicable rating criteria for field vision in accordance with 38 C.F.R. § 4.77 and 38 C.F.R. § 4.79, Diagnostic Code 6080.  The examiner was specifically requested to report the extent of the remaining visual field in each of the eight 45 degree principal meridians.  

After review of the visual field studies, the May 2014 examiner remarked that there were no available visible field studies with Goldmann parameters that reflected the eight principle meridians in degrees on the requested date of September 2011.  The examiner stated that a HVF without Goldmann parameters was conducted in September 2011 which revealed peripheral VF construction, but it was not quantified as was required by VA protocol.  With respect to the July 30, 2012 visual field study (mis-reported by the examiner as September 18, 2012, the date it was uploaded into VBMS), the examiner stated that the required visual field numerical degrees extant at the eight principle meridians were available in VBMS on that date.  In a November 2014 addendum, the same examiner stated that the Goldmann visual field study from July 30, 2012 was abnormal for the left eye as there was a clinically significant generalized constriction of the peripheral field which was prominent in the nasal and superior visual fields.  He also stated that the meridianal quantification would be faxed to the Orlando VA medical center's compensation and pension department.  Unfortunately, this evidence is not of record and must be obtained on remand.  

Further, because no evaluation of impairment of field loss was conducted at the time of the May 2014 VA examination and the examiner did not opine on whether the Veteran's reported headaches had any relationship to his service-connected left-eye traumatic glaucoma, the Veteran must be scheduled for a new examination.  See Stegall, supra.  

Additionally, the Veteran submitted a private visual field test administered in October 2015.  Thus, in addition to providing an interpretation of the July 30, 2012 visual field results in accordance with 38 C.F.R. § 4.77, the examiner should provide an interpretation and a report of the results of the October 2015 visual field test. 

The issue of entitlement to a TDIU has also been reasonably raised by the record.  A claim for TDIU is considered part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The May 2014 VA examiner reported that the Veteran's service-connected eye condition impacted his ability to work stating that his progressively increasing photophobia, decreased vision, and loss of peripheral vision were detrimental to his operation of oversized motor vehicles.  Additionally, the July 20, 2016 informal hearing presentation from the Veteran's representative noted that the Veteran's left eye condition, including increasing photophobia, decreasing vision, and loss of peripheral vision, negatively affected his employment as a commercial driver.  The Veteran's representative also noted that the April 2012 VA examiner reported that his eye condition was moderately severe and placed the Veteran as well as the public at risk if he continued driving.  Based on the foregoing medical opinions and the fact that the Veteran's occupation is a commercial truck driver, the Board finds that the issue of TDIU has been reasonably raised by the record.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his TDIU claim.  He should also be asked to complete and return a VA Form 21-8940.

2.  Obtain the Veteran's VA treatment records, dated from October 2014, forward.

3.  As noted above, in a November 2014 addendum the May VA 2014 stated that the meridianal quantification, concerning the VA Goldman visual field study dated July 30, 2012, would be faxed to the Orlando VA medical center's compensation and pension department.  This information should be obtained and associated with the claims folder.

4.  After any additional evidence has been obtained and added to the record, make arrangements for the Veteran to be afforded a VA ophthalmology examination to determine the severity of his service-connected traumatic glaucoma of the left eye.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

The examiner must review the VA visual field testing dated July 30, 2012 (if not already interpreted and obtained pursuant to instruction 3 above) and the private visual field testing dated October 7, 2015 from Sakowitz Eye Center.  The examiner must interpret any graphical representations of the testing in terms of 38 C.F.R. § 4.77.  The results of such testing should be reported in terms of the applicable rating criteria for field vision. 38 C.F.R. § 4.84a, Diagnostic Code 6080.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  The examiner must report the extent of the remaining visual field in each of the eight 45 degree principal meridians.

If it is not possible or feasible to make these distinct findings, then the examiner should expressly indicate this and provide explanation.

In regard to the current examination, the examiner should describe all residuals of the Veteran's traumatic glaucoma of the left eye.

Included in the examination should be the evaluation of impairment of visual acuity and field loss.  With respect to the visual field testing, the examiner MUST interpret the graphical representations of the testing in terms of the applicable rating criteria for field vision, as explained above.     

The examiner MUST also determine if the Veteran has any related disability, such as claimed headaches.

A complete rationale for all opinions must be provided.
All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation and/or a qualified specialist, to evaluate the issue of entitlement to a TDIU.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., left eye traumatic glaucoma, chronic left medial epicondylitis, sleep apnea, and status post zygomatic fracture with hypesthesia of the left cheek) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

6.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

